--------------------------------------------------------------------------------

Exhibit 10.2


NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.


BLUE CALYPSO, INC.


COMMON STOCK PURCHASE WARRANT
 
Warrant No. [___]
Dated:  September [__], 2015



Blue Calypso, Inc., a Delaware corporation (the “Company”), hereby certifies
that, for value received, [______] or its registered assigns (the “Holder”), is
entitled to purchase from the Company up to a total of [_________] (____) shares
of common stock, $0.0001 par value per share (the “Common Stock”), of the
Company at an exercise price equal to $4.75 per share (as adjusted from time to
time as provided in Section 9, the “Exercise Price”), at any time and on or
after the date hereof (the “Initial Exercise Date”) and through and including
the Expiration Date (as defined below), and subject to the following terms and
conditions.  This Warrant (this “Warrant”) is one of a  series of similar
warrants issued pursuant to that certain Securities Purchase Agreement, dated as
of September [__], 2015, by and among the Company and the Purchasers identified
therein (the “Purchase Agreement”). All such warrants are referred to herein,
collectively, as the “Warrants.”  Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Purchase Agreement.

1.           Certain Definitions.  In additional to the terms defined elsewhere
in this Warrant, the following terms have the meanings indicated in this Section
1:
 
(a)           “Expiration Date” shall be the fifth (5th) anniversary of the
Initial Exercise Date of this Warrant.


(b)           “Merger” means (A) the closing of the sale, transfer or other
disposition of all or substantially all of the Company’s assets, (B) the
consummation of the merger or consolidation of the Company with or into another
entity (except a merger or consolidation in which the holders of capital stock
of the Company immediately prior to such merger or consolidation continue to
hold at least 50% of the voting power of the capital stock of the Company or the
surviving or acquiring entity), or (C) the closing of the transfer (whether by
merger, consolidation or otherwise), in one transaction or a series of related
transactions, to a person or group of affiliated persons (other than an
underwriter of the Company’s securities), of the Company’s securities if, after
such closing, such person or group of affiliated persons would hold 50% or more
of the outstanding voting stock of the Company; provided, however, that a
transaction shall not constitute a Merger if its sole purpose is to change the
state of the Company’s incorporation or to create a holding company that will be
owned in substantially the same proportions by the persons who held the
Company’s securities immediately prior to such transaction.
 
(c)           “Warrant Share” is a share of the Company’s capital stock for
which the Holder is entitled to subscribe for and purchase by exercising this
Warrant.



--------------------------------------------------------------------------------

2.           Registration of Warrant.  The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of record of this Warrant as
the absolute owner hereof for the purpose of any exercise hereof or any
distribution to the Holder, and for all other purposes, absent actual notice to
the contrary.


3.           Registration of Transfers.  The Company shall register the transfer
of any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached hereto duly completed and signed,
to the Company at its address specified herein.  Upon any such registration of
transfer, a new warrant to purchase Common Stock, in substantially the form of
this Warrant (any such new warrant, a “New Warrant”), evidencing the portion of
this Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder.  The acceptance of the New Warrant
by the transferee thereof shall be deemed the acceptance by such transferee of
all of the rights and obligations of a holder of a Warrant.


4.           Exercise and Duration of Warrant.


(a)              This Warrant shall be exercisable by the registered Holder at
any time and from time to time on or after the Initial Exercise Date and
including the Expiration Date.  At 5:30 P.M., New York City time on the
Expiration Date, the portion of this Warrant not exercised prior thereto shall
be and become void and of no value.


(b)           A Holder may exercise this Warrant by delivering to the Company
(i) an exercise notice, in the form attached hereto (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares as to which this Warrant is being exercised,
and the date such items are delivered to the Company (as determined in
accordance with the notice provisions hereof) is an “Exercise Date.”  The Holder
shall not be required to deliver the original Warrant in order to effect an
exercise hereunder.  Execution and delivery of the Exercise Notice shall have
the same effect as cancellation of the original Warrant and issuance of a New
Warrant evidencing the right to purchase the remaining number of Warrant Shares.


5.           Delivery of Warrant Shares.


(a)           Upon exercise of this Warrant, the Company shall promptly (but in
no event later than five Trading Days after the Exercise Date) issue or cause to
be issued and cause to be delivered to or upon the written order of the Holder
and in such name or names as the Holder may designate, a certificate for the
Warrant Shares issuable upon such exercise or, if the Company is then a
participant in the Deposit or Withdrawal at Custodian system at The Depository
Trust Company and either (A) there is an effective registration statement
permitting the resale of the Warrant Shares by the Holder (and the Holder
provides the Company or the Company’s counsel with any reasonable requested
certifications with respect to future sales of such Warrant Shares) or (B) the
shares are eligible for resale by the Holder without the requirement for the
Company to be in compliance with the current public information requirements
pursuant to Rule 144, and otherwise without volume or manner-of-sale restriction
or limitation pursuant to Rule 144, by crediting the account of the Holder’s
prime broker.  The Holder, or any Person so designated by the Holder to receive
Warrant Shares, shall be deemed to have become the holder of record of such
Warrant Shares as of the Exercise Date.


- 2 -

--------------------------------------------------------------------------------

(b)           This Warrant is exercisable, either in its entirety or, from time
to time, for a portion of the number of Warrant Shares.  Upon request by the
Holder following one or more partial exercises, the Company shall issue or cause
to be issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares.


6.           Charges, Taxes and Expenses.  Issuance and delivery of certificates
for shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder.  The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof.


7.           Replacement of Warrant.  If this Warrant is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable bond or indemnity, if requested.  Applicants for a New Warrant under
such circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe.


8.           Reservation of Warrant Shares.  The Company covenants that it will
at all times reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (after giving
effect to the adjustments of Section 9, if any). The Company covenants that all
Warrant Shares so issuable and deliverable shall, upon issuance and the payment
of the applicable Exercise Price in accordance with the terms hereof, be duly
and validly authorized, issued and fully paid and nonassessable.  The Company
will take all such action as may be necessary to assure that such shares of
Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
or automated quotation system upon which the Common Stock may be listed.


9.           Certain Adjustments.  The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9.


(a)           Stock Dividends and Splits.  If the Company, at any time while
this Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event.


(b)           Number of Warrant Shares.  Simultaneously with any adjustment to
the Exercise Price pursuant to paragraph (a) of this Section, the number of
Warrant Shares that may be purchased upon exercise of this Warrant shall be
adjusted proportionately, so that after such adjustment the aggregate Exercise
Price payable hereunder for the increased or decreased number of Warrant Shares,
as the case may be, shall be the same as the aggregate Exercise Price in effect
immediately prior to such adjustment.


- 3 -

--------------------------------------------------------------------------------

(c)           Calculations.  All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable.


(d)           Notice of Corporate Events.  In the event (i) the Company shall
take a record of the holders of the securities at the time receivable upon the
exercise of this Warrant for the purpose of entitling them to receive any
dividend or other distribution, or any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right, (ii) of any capital reorganization of the Company, (iii) of any
reclassification of the capital stock of the Company, (iv) of any Merger or (v)
of any voluntary dissolution, liquidation or winding-up of the Company, then,
and in each such case, the Company will mail or cause to be mailed to the Holder
a notice specifying, as the case may be, (A) the date on which a record is to be
taken for the purpose of such dividend, distribution or right, and stating the
amount and character of such dividend, distribution or right, or (B) the date on
which such reorganization, reclassification, Merger, dissolution, liquidation or
winding-up is to take place, and the time, if any is to be fixed, as of which
the holders of the securities at the time receivable upon the exercise of this
Warrant shall be entitled to exchange such securities for the securities or
other property deliverable upon such reorganization, reclassification, Merger,
dissolution, liquidation or winding-up.  Such notice shall be mailed at least
ten (10) days prior to the date therein specified.


10.           Payment of Exercise Price.  The Holder shall pay the Exercise
Price in immediately available funds.


11.           Fractional Shares.  The Company shall not be required to issue or
cause to be issued fractional Warrant Shares on the exercise of this Warrant. 
If any fraction of a Warrant Share would, except for the provisions of this
Section, be issuable upon exercise of this Warrant, the number of Warrant Shares
to be issued will be rounded up to the nearest whole share.


12.           Notices.  Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Purchase Agreement.


13.           Warrant Agent.  The Company shall serve as warrant agent under
this Warrant.  Upon 30 days’ notice to the Holder, the Company may appoint a new
warrant agent.  Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholder services business shall be a successor warrant
agent under this Warrant without any further act.  Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.


14.           Miscellaneous.


(a)           The Holder acknowledges that the Warrant Shares acquired upon the
exercise of this Warrant, if not registered, will have restrictions upon resale
imposed by state and federal securities laws.


(b)           Subject to the restrictions on transfer set forth on the first
page hereof, this Warrant may be assigned by the Holder. This Warrant shall be
binding on and inure to the benefit of the parties hereto and their respective
successors and assigns. Subject to the preceding sentence, nothing in this
Warrant shall be construed to give to any Person other than the Company and the
Holder any legal or equitable right, remedy or cause of action under this
Warrant. This Warrant may be amended only in writing signed by the Company and
the Holder and their successors and assigns.


- 4 -

--------------------------------------------------------------------------------

(c)           All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be determined in accordance with the
provisions of the Purchase Agreement.


(d)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.


(e)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS


- 5 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

     
BLUE CALYPSO, INC.
 
 
 
By:
 
Name:
 
Title:



- 6 -

--------------------------------------------------------------------------------

FORM OF EXERCISE NOTICE


(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)


To Blue Calypso, Inc.:


The undersigned is the Holder of Warrant No. ____________ (the “Warrant”) issued
by Blue Calypso, Inc., a Delaware corporation (the “Company”).  Capitalized
terms used herein and not otherwise defined have the respective meanings set
forth in the Warrant.



1. The Warrant is currently exercisable to purchase a total of
____________Warrant Shares.




2. The undersigned Holder hereby exercises its right to purchase
____________Warrant Shares pursuant to the Warrant.




3. The holder shall pay the sum of $____________ to the Company in accordance
with the terms of the Warrant.




4. Pursuant to this exercise, the Company shall deliver to the holder
____________ Warrant Shares in accordance with the terms of the Warrant.




5. Following this exercise, the Warrant shall be exercisable to purchase a total
of  ____________ Warrant Shares.

     
Dated: _______________, _____
 
Name of Holder:
         
(Print) ______________________
         
By:   ________________________
   
Name:   ______________________
   
Title: ________________________
         
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
ACKNOWLEDGED AND AGREED
TO this ___ day of ___________, 20__
 
BLUE CALYPSO, INC.
 
By:
 
Name: __________________
Title:   __________________
   

- 7 -

--------------------------------------------------------------------------------

FORM OF ASSIGNMENT
 
[To be completed and signed only upon transfer of Warrant]


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Warrant to
purchase  ____________ shares of Common Stock of Blue Calypso, Inc. to which the
within Warrant relates and appoints ________________ attorney to transfer said
right on the books of Blue Calypso, Inc. with full power of substitution in the
premises.

       
Dated:                                                           ,          
             
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
           
Address of Transferee
                           
In the presence of:
                   

--------------------------------------------------------------------------------